Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 12-23 and 33-48 canceled
Claim Rejections - 35 USC §102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or applications the case maybe, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 1-3, 9-11. 24-26 and 32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated Zhang et.al. (US 20190313130) (Li Zhang).
Regarding Claim 1, Zhang discloses a system for intra prediction, comprising: at least one storage medium including a set of instructions for intra prediction [See abstract and paragraphs 9-13];  and at least one processor in communication with the storage medium, wherein when executing the set of instructions [See abstract and paragraphs 9-13],  the at least one processor is directed to perform operations including: obtaining a current chroma block [See paragraphs 9-13 and 98-99];  obtaining a plurality of luma prediction modes, wherein the plurality of luma prediction modes includes prediction modes at a plurality of positions of a luma block associated with the current chroma block [See abstract and paragraphs 126-144];   and selecting a luma prediction mode from the plurality of luma prediction modes as a candidate chroma prediction mode for predicting samples of the current chroma block [See paragraphs 126-144].
Regarding Claims 2 and 25, Zhang discloses wherein the candidate chroma prediction mode is a derived mode (DM) [See abstract and paragraphs 9-13].
Regarding Claims 3 and 26, Zhang discloses wherein the selecting the luma prediction mode from the plurality of luma prediction modes as the candidate chroma prediction mode includes: determining a count for each type of luma prediction modes of the plurality of luma prediction modes; and determining the candidate chroma prediction mode based on the count of luma prediction modes of each type [See paragraphs 129-135 and 154-64].
Regarding Claims 9 and 32, Zhang discloses wherein the plurality of positions of the luma block include at least two of: a center of the luma block, a corner point of the luma block, or a center point of a sub-block, wherein the center point of the luma block and the corner point of the luma block are two corner points of the sub-block [See paragraphs 164-65 and 183-198].
Regarding Claim 10, Zhang discloses a system for intra prediction, comprising: at least one storage medium including a set of instructions for intra prediction; and at least one processor in communication with the storage medium, wherein when executing the set of instructions [See abstract and paragraphs 9-13 and 98-99]; the at least one processor is directed to perform operations including: obtaining a current chroma block; obtaining a candidate list including a plurality of candidate chroma prediction modes for predicting samples of the current chroma block[See abstract and paragraphs 126-144];   and adjusting the candidate list based on luma information for predicting samples of a luma block associated with the current chroma block [See paragraphs78-80,  126-144 and 156-158].
Regarding Claim 11, Zhang discloses wherein the adjusting the candidate list includes: obtaining a plurality of luma prediction modes, wherein the plurality of luma prediction modes are prediction modes at a plurality of positions of the luma block associated with the current chroma block; selecting one or more alternative modes from the plurality of luma prediction modes; and replacing one or more candidate chroma prediction modes in the candidate list with the one or more alternative modes [See paragraphs 156-158, 172-179 and 200-208].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated byt he manner in which the invention was made.
Claims 4-8 and 27-31 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et.al. (US 20190313130) (Li Zhang) in view of Chuang et.al. (US 20210385467 (Tzu-Der Chuang).
Regarding Claims 4 and 27, Zhang doesn’t explicitly disclose wherein the at least one processor is further directed to perform operations including: determining a maximum count of a type of luma prediction modes among the plurality of luma prediction modes; determining whether the maximum count is greater than a first count threshold; and in response to a determination that the maximum count is greater than the first count threshold, determining the type of luma prediction modes having the maximum count as the candidate chroma prediction mode 
However, Chuang discloses wherein the at least one processor is further directed to perform operations including: determining a maximum count of a type of luma prediction modes among the plurality of luma prediction modes; determining whether the maximum count is greater than a first count threshold; and in response to a determination that the maximum count is greater than the first count threshold, determining the type of luma prediction modes having the maximum count as the candidate chroma prediction mode [See paragraphs 15-20, 71-73, 83-88 and Figs. 7-8].
Regarding Claims 5 and 28, Zhang doesn’t explicitly disclose wherein the at least one processor is further directed to perform operations including: in response to a determination that the maximum count is not greater than the first count threshold, determining a luma prediction mode at a center of the luma block as the candidate chroma prediction mode 
However, Chuang discloses wherein the at least one processor is further directed to perform operations including: in response to a determination that the maximum count is not greater than the first count threshold, determining a luma prediction mode at a center of the luma block as the candidate chroma prediction mode [See paragraphs 15-20, 71-73, 83-88 and Figs. 7-8].
It would have been obvious to the person of ordinary skill in the art at time of invention to modify the system disclosed by Zhang to add the teachings in Chuang as above, to provide a method that enables providing a ternary tree partitioning process to provide capability to localize small objects along block boundaries [See Chuang abstract].
Regarding Claims 6, and 29 Zhang doesn’t explicitly disclose wherein the at least one processor is further directed to perform operations including: assigning a weight for a luma prediction mode at each position of the plurality of positions; determining a weight sum of each type of luma prediction modes based on the weight of the luma prediction mode at each position and the count of luma prediction modes of each type; and determining the candidate chroma prediction mode based on the weight sum of each type of luma prediction modes 
However, Chuang discloses wherein the at least one processor is further directed to perform operations including: assigning a weight for a luma prediction mode at each position of the plurality of positions; determining a weight sum of each type of luma prediction modes based on the weight of the luma prediction mode at each position and the count of luma prediction modes of each type; and determining the candidate chroma prediction mode based on the weight sum of each type of luma prediction modes [See paragraphs 71-73, 83-88 and Figs.7-8].
It would have been obvious to the person of ordinary skill in the art at time of invention to modify the system disclosed by Zhang to add the teachings in Chuang as above, to provide a method that enables providing a ternary tree partitioning process to provide capability to localize small objects along block boundaries [See Chuang abstract].
Regarding Claims 7 and 30, Zhang doesn’t explicitly disclose wherein the weight of the luma prediction mode at a position has a correlation with a distance between the position and a center of the luma block 
However, Chuang discloses wherein the weight of the luma prediction mode at a position has a correlation with a distance between the position and a center of the luma block [See paragraphs 15-20, 71-73, 83-88 and Figs. 7-8].
It would have been obvious to the person of ordinary skill in the art at time of invention to modify the system disclosed by Zhang to add the teachings in Chuang as above, to provide a method that enables providing a ternary tree partitioning process to provide capability to localize small objects along block boundaries [See Chuang abstract].
Regarding Claims 8, and 31, Zhang discloses wherein the correlation is a negative correlation [See paragraphs 109-120].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSION B. OWENS whose telephone number is (571)272-3934.  The examiner can normally be reached on Monday-Friday, alt Friday 7:30AM - 5:00PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on (571)272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TSION B OWENS/
Primary Examiner, Art Unit 2487